Title: From George Washington to Samuel Huntington, 24 January 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            New Windsor Janry 24th 1781
                        
                        I have the honor to introduce to your Excellency’s acqe the Count de Charlus Son to the Marqs de Castres,
                            Minister of the Marine of France—This Gentleman’s rank & amiable qualities are alone sufficient to entitle him to
                            every mark of Respect but when it is known that his zeal to promote the Cause of Americas freedom induced him to resign a
                            Colonelship of Horse in France to serve as second Colonel of the Saintonge Regiment in this Country I am perswaded it is
                            unnecessary to say more to recomd him in the fullest manner to your Excellys particular esteem &
                            attention. I have the honr to be &ca
                        
                            Go: W——n
                        
                    